 

Exhibit 10.46

 

FGL Holdings

 

2017 Omnibus INCENTIVE PLAN

 

 

 

 

TABLE OF CONTENTS

 

1. Establishment, Purpose and Types of Awards 1       2. Definitions 1       3.
Administration 6       4. Stock Available Under the Plan; Maximum Awards 8      
5. Participation 9       6. Stock Options 9       7. Restricted Stock and
Restricted Stock Units 11       8. Stock Appreciation Rights 12       9.
Unrestricted Stock and Dividend Equivalents 13       10. Performance Awards 13  
    11. Cash Awards 14       12. Tax Withholding 14       13. Transferability 15
      14. Adjustments; Business Combinations 16       15. Termination and
Amendment 17       16. Non-Guarantee of Employment 17       17. Termination of
Relationship 17       18. Written Agreement 18       19. Non-Uniform
Determinations 18       20. Limitation on Benefits 18       21. Compliance with
Securities and Other Laws 18       22. Clawbacks; Forfeitures 19       23. No
Trust or Fund Created 19       24. No Limit on Other Compensation Arrangements
19       25. No Restriction of Corporate Action 19       26. Construction;
Governing Law 20       27. Plan Subject to Charter and Bylaws 20       28.
Effective Date; Termination Date 20       29. Tax Consequences of
Awards/Payments 20       30. No Fractional Shares 21       31. Severability 21

 

 i

 



 

1.Establishment, Purpose and Types of Awards

 

FGL Holdings (the “Company”) hereby establishes the FGL Holdings 2017 Omnibus
Incentive Plan (the “Plan”). The purpose of the Plan is to promote the long-term
growth and profitability of the Company by (i) providing incentives to
individuals who provide services to the Company in order to improve stockholder
value and contribute to the growth and financial success of the Company, and
(ii) enabling the Company to attract, retain and reward the best available
persons to provide services to the Company. The Plan permits the granting of
Awards in the form of Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Unrestricted Stock, Performance Awards, Dividend
Equivalents and Cash Awards, in each case as such term is defined below, and any
combination of the foregoing.

 

2.Definitions

 

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

 

“Affiliate” means any entity, that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Company.

 

“Award” means an Incentive Stock Option, Non-Statutory Stock Option, Restricted
Stock, Restricted Stock Unit, Stock Appreciation Right, Unrestricted Stock,
Performance Award, Dividend Equivalents, Cash Award, and any combination of the
foregoing.

 

“Award Agreement” means a written agreement between the Company and a
Participant memorializing the terms and conditions of an Award granted pursuant
to the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cash Award” means an Award denominated in cash that is granted under Section 11
of the Plan.

 

 1 

 

 

“Cause” means, with respect to a Participant’s Termination of Relationship: (i)
if such Participant is at the time of termination a party to a written
employment or similar agreement with the Company or any of its Subsidiaries or
Affiliates, which defines such term, the meaning given in such employment or
similar agreement; (ii) otherwise if such Participant is at the time of
termination a party to an Award Agreement, which was entered into under this
Plan and defines such term, the meaning given in such Award Agreement; and (iii)
in all other cases, a Termination of Relationship by the Company or any of its
Subsidiaries or Affiliates based on such Participant’s (A) commission of a
felony or a crime of moral turpitude (under the laws of the United States or any
relevant state, or a similar crime or offense under the applicable laws of any
relevant foreign jurisdiction); (B) commission of a willful and material act of
dishonesty involving the Company or any of its Subsidiaries or Affiliates; (C)
material non-curable breach of the Participant’s obligations hereunder or any
other agreement entered into between the Participant and the Company or any of
its Subsidiaries or Affiliates; (D) breach of the Company’s policies or
procedures (or the policies or procedures of any of its Subsidiaries or
Affiliates that are applicable to the Participant) that causes material harm to
the Company or any of its Subsidiaries or Affiliates or any of their business
reputations; (E) willful misconduct or gross negligence which causes material
harm to the or any of its Subsidiaries or Affiliates or any of their business
reputations; (F) violation of a fiduciary duty of loyalty to the Company or any
of its Subsidiaries or Affiliates that causes material harm to the Company or
any of its Subsidiaries or Affiliates; (G) knowing attempt to obstruct or
knowing failure to cooperate with any investigation authorized by the Company or
any of its Subsidiaries or Affiliates or any governmental or self-regulatory
entity relating to the Company or any of its Subsidiaries or Affiliates; (H)
disqualification or bar by any governmental or self-regulatory authority or the
Participant’s loss of any governmental or self-regulatory license that is
reasonably necessary for the Participant to perform his / her duties to the
Company or any of its Subsidiaries or Affiliates; (I) termination as a result of
any directive has been made by any governmental or self-regulatory authority to
terminate the Participant; or (J) failure to cure a material breach of his or
her obligations under this Plan, an Award Agreement or any other agreement
entered into between the Participant and the Company or any of its Subsidiaries
or Affiliates within 30 days after written notice of such breach. The Committee,
in its absolute discretion, shall determine the effect of all matters and
questions relating to whether a Participant has been discharged for Cause.

 

“Change in Control” means, except to the extent otherwise provided in an Award
Agreement, the first to occur of the following events after the Grant Date: (i)
the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, an Affiliate;
(ii) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the beneficial owner, directly or indirectly, of
more than 50% or more of the voting power of the Stock of the Company (other
than the Company, any Subsidiary, any Affiliate; any employee benefit plan
sponsored or maintained by the Company (or its Subsidiaries or Affiliates); The
Blackstone Group L.P., Blackstone Tactical Opportunities Fund II L.P., any
affiliated investment funds or any of their respective affiliates); (iii) the
merger or consolidation of the Company, as a result of which persons who were
stockholders of the Company immediately prior to such merger or consolidation,
do not, immediately thereafter, own, directly or indirectly, a majority of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company; (iv) the liquidation or dissolution of the
Company other than a liquidation or dissolution for the purposes of effecting a
corporate restructuring or reorganization as a result of which persons who were
stockholders of the Company immediately prior to such liquidation or dissolution
continue to own immediately thereafter, directly or indirectly, a majority of
the combined voting power entitled to vote generally in the election of
directors of the entity that owns, directly or indirectly, substantially all of
the assets of the Company following such transaction; or (v) a majority of the
members of the Board are replaced during any twelve-month period by directors
whose appointment or election is not endorsed by a majority of the Board before
the date of such appointment or election.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
issued thereunder.  

 

 2 

 

 

“Committee” means the Compensation Committee of the Board or such other
committee or sub-committee of the Board as may be appointed pursuant to Section
3 of the Plan to administer the Plan.

 

“Committee Delegate” means the Chief Executive Officer or other senior officer
or employee of the Company to whom duties and powers of the Board or Committee
hereunder have been delegated pursuant to Section 3(b).

 

“Covered Employee” has the same meaning as set forth in Section 162(m)(3) of the
Code, as interpreted by IRS Notice 2007-49.

 

“Disabled” or “Disability” means, unless an Award Agreement provides otherwise,
as to any Participant who is party to an employment or similar agreement with
the Company or any of its Subsidiaries or Affiliates, “disability” as defined
therein. In the absence of such an employment or similar agreement, “Disability”
shall mean a long-term disability as defined the Company’s long-term disability
policy or program in which the Participant participates, or if none,
“Disability” shall mean that the Participant is unable to perform substantially
his or her required duties with the Company or any of its Subsidiaries or
Affiliates for a period of four (4) consecutive months or for any aggregate
period of six (6) months in any twelve (12) month period, all of which is as
determined by the Committee in its sole discretion. Notwithstanding the
foregoing, with respect to an Incentive Stock Option, “Disability” means a
Participant’s disability within the meaning of Section 22(e)(3) of the Code.

 

“Dividend Equivalent” means an award of rights in respect of dividend payments
made with respect to Stock, as set forth in Sections 7(c) or 9(c).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any rules or regulations promulgated thereunder.

 

“Fair Market Value” of the Stock for any purpose on a particular date means the
closing price per share of the Stock on such date as reported by such registered
national securities exchange on which the Stock is listed, or, if the Stock is
not listed on such an exchange, as quoted on Nasdaq; provided, that, if there is
no trading on such date, Fair Market Value shall be deemed to be the closing
price per share on the last preceding date on which the Stock was traded. If the
Stock is not listed on any registered national securities exchange or quoted on
an established securities market, the Fair Market Value of the Stock shall be
determined in good faith by the Committee by the reasonable application of a
reasonable valuation method consistent with Treas. Reg. §
1.409A-1(b)(5)(iv)(B). 

 

“Grant Date” means the date on which the Committee formally acts to grant an
Award to a Participant or such other later date as the Committee shall so
designate at the time of taking such formal action, provided that such Grant
Date will not be earlier than the date of such Committee action.

 

“Incentive Stock Options” means an option to acquire shares of Stock that meets
the requirements of Section 422 of the Code.

 

 3 

 

 

“Eligible Director” means a person who is (i) a “non-employee director” within
the meaning of Rule 16b-3 under the Exchange Act; and (ii) an “independent
director” under the rules of the Nasdaq or any other securities exchange or
inter-dealer quotation system on which the Stock is listed or quoted, or a
person meeting any similar requirement under any successor rule or regulation.  

 

“Non-Statutory Stock Options” means an option to acquire shares of Stock that
does not meet the requirements of Section 422 of the Code.

 

“Option” means either an Incentive Stock Option or a Non-Statutory Stock Option.

 

“Outside Director” means a director who is an "outside director" within the
meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.

 

“Participant” means any member of the Board, consultant, officer or employee of
the Company or any Subsidiary or Affiliate, who is granted an Award under the
Plan.

 

“Performance Award” means an Award under Section 10 hereof

 

“Performance Measure” means one or more of the following objective performance
criteria, or such other objective operating objectives, selected by the
Committee and set forth in an Award Agreement, to measure performance of the
Company or any Subsidiary or Affiliate or other business division, operating
unit, operating segment, reporting segment or individual measures of such entity
for a Performance Period, whether in absolute or relative terms:

 

(1) Earnings per share, economic value created, market share (actual or targeted
growth), net income (before or after taxes), operating income (before or after
taxes), earnings before interest, taxes, depreciation and amortization (EBITDA),
earnings before interest, taxes, depreciation, amortization and restructuring
costs (EBITDAR), adjusted net income after capital charge, return on assets
(actual or targeted growth), return on capital (actual or targeted growth),
return on equity (actual or targeted growth), return on investment (actual or
targeted growth), revenue (actual or targeted growth), cash flow, operating
margin (before or after taxes) (including pre-tax title margin), profit measures
(e.g., gross profit, net profit, operating profit, investment profit and/or
underwriting profit), investment income generated by underwriting or other
operations or on the float from such operations, equity, or revenue, working
capital targets or improvements, share price, share price growth, total
stockholder return, book value growth, and strategic business criteria
consisting of one or more objectives based on meeting specified market
penetration goals, productivity measures, geographic business expansion goals,
capital expenditures, cost targets, customer satisfaction or employee
satisfaction goals, goals relating to merger synergies, management of employment
practices and employee benefits, or supervision of litigation and information
technology, and goals relating to acquisitions or divestitures of Subsidiaries
and/or other affiliates or joint ventures.

 

(2) Any one or more of the aforementioned performance criteria may be used on an
absolute or relative basis to measure the performance of the Company and/or an
Affiliate as a whole or any division, business unit or operational unit of the
Company and/or an Affiliate or any combination thereof, as the Committee may
deem appropriate. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance
Measures pursuant to the performance criteria specified in this paragraph.

 

 4 

 

 

(3) The Committee is authorized to adjust the Performance Measure, on an
objective basis, (but only, if desired, to the extent the exercise of such
authority after such period would not cause the Performance Awards granted to
any Participant for the Performance Period to fail to qualify as
"performance-based compensation" under Section 162(m) of the Code) based on the
following events: asset write-downs, litigation or claim judgments or
settlements, gain or loss on the disposal of a business segment, unusual and/or
infrequently occurring events and transactions and the effects of changes in
accounting principles or other laws or regulatory rules affecting the
Performance Measures.

 

“Performance Period” means a period set forth in an Award Agreement of not less
than one fiscal quarter over which the achievement of targets for Performance
Measures is determined.

 

“Performance Shares” mean Restricted Stock Units that are designated as
Performance Awards pursuant to Section 10 of the Plan.

 

“Repricing” means any of the following or other action that has the same effect:
(i) lowering the exercise price of an Option after it is granted, (ii) any other
action that is treated as a repricing under generally accepted accounting
principles, or (iii) canceling an Option at a time when its exercise price
exceeds the Fair Market Value of the underlying Stock in exchange for another
Award, or other equity of the Company, unless the cancellation and exchange
occurs in connection with a merger, acquisition, spin-off, or similar corporate
transaction or prior shareholder approval has been provided.

 

“Restricted Stock” and “Restricted Stock Units” means Awards under Section 7.

 

“Rule 16b-3” means Rule 16b-3 as in effect under the Exchange Act on the
effective date of the Plan, or any successor provision prescribing conditions
necessary to exempt the issuance of securities under the Plan (and further
transactions in such securities) from Section 16(b) of the Exchange Act.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended and any rules
or regulations promulgated thereunder.

 

“Separation from Service” means separation from service (within the meaning of
Section 409A(a)(2)(A)(i) of the Code).

 

“Stock” means ordinary shares, of the Company, par value $.0001 per share.

 

“Stock Appreciation Rights” or “SARs” means Awards under Section 8.

 

“Subsidiary” and “Subsidiaries” means, with respect to the Company, only a
company or companies, whether now or hereafter existing, within the meaning of
the definition of “subsidiary company” provided in Section 424(f) of the Code,
or any successor thereto of similar import.

 

 5 

 

 

“Termination of Relationship” means, with respect to a Participant, the
termination of the Participant’s services as an employee or director of, or
consultant to, the Company, its Subsidiaries or its Affiliates for any reason,
including as a result of the Subsidiary or Affiliate to which the Participant
provides services no longer being a Subsidiary or Affiliate of the Company
because of a sale, divestiture or other disposition of such Subsidiary or
Affiliate.

 

“Unrestricted Stock” means Awards under Section 9.

 

3.Administration

 

(a)          Procedure.

 

(i)          The Plan shall be administered by the Committee. The Committee
shall have discretion regarding whether particular Awards shall be intended to
comply with the exemption requirements of Rule 16b-3 and/or Section 162(m) of
the Code. If such exemption requirements are intended to be satisfied with
respect to particular Awards, the Committee shall designate a subcommittee, if
necessary, comprised only of Outside Directors and Eligible Directors, as
applicable, to grant such Awards.

 

(ii)         The Committee shall have at least two (2) members at all times.
Except as specifically reserved to the Board under the terms of the Plan, the
Committee shall have full and final authority to operate, manage, interpret and
administer the Plan on behalf of the Company. Action by the Committee shall
require the affirmative vote of a majority of all members thereof.

 

(b)          Secondary Committees and Sub-Plans. The Board may, in its sole
discretion, divide the duties and powers of the Committee by establishing one or
more secondary Committees to which certain duties and powers of the Committee
hereunder are delegated (each of which shall be regarded as a “Committee” under
the Plan with respect to such duties and powers). Additionally, if permitted by
applicable law, the Board or Committee may delegate certain of the Committee’s
duties and powers hereunder to the Chief Executive Officer and/or to other
senior officers or employee of the Company subject to such conditions and
limitations as the Board or Committee shall prescribe. The Committee shall also
have the power to establish sub-plans (which may be included as appendices to
the Plan or the respective Award Agreements), which may constitute separate
programs, for the purpose of establishing programs which meet any special tax or
regulatory requirements of jurisdictions other than the United States and its
subdivisions. Any such interpretations, rules, administration and sub-plans
shall be consistent with the basic purposes of the Plan.

 

(c)          Powers of the Committee. The Committee shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Awards under the Plan, prescribe Award
Agreements evidencing such Awards and establish programs for granting Awards.
The Committee shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to:

 

(i)          determine the Participants to whom, and the time or times at which,
Awards shall be granted,

 

 6 

 

 

(ii)         determine the types of Awards to be granted,

 

(iii)        determine the number of shares of Stock to be covered by or used
for reference purposes for each Award,

 

(iv)        impose such terms, limitations, vesting schedules, restrictions and
conditions upon any such Award as the Committee shall deem appropriate,
including without limitation establishing, in its discretion, Performance
Measures that must be satisfied before an Award vests and/or becomes payable,
the term during which an Award is exercisable, the purchase price, if any, under
an Award and the period, if any, following a Termination of Relationship with
the Company or any Subsidiary or Affiliate during which the Award shall remain
exercisable,

 

(v)         subject to the provisions of Section 409A of the Code, modify,
extend or renew outstanding Awards, accept the surrender of outstanding Awards
and substitute new Awards, provided that no such action shall be taken with
respect to any outstanding Award that would materially, adversely affect the
Participant without the Participant’s consent, or constitute a Repricing of an
Option without the approval of the holders of the Company’s voting securities,

 

(vi)        subject to the provisions of Section 409A of the Code, accelerate
the time in which an Award may be exercised or in which an Award becomes payable
and waive or accelerate the lapse, in whole or in part, of any restriction or
condition with respect to an Award, and

 

(vii)       establish objectives and conditions, including targets for
Performance Measures, if any, for earning Awards and determining whether Awards
will be paid after the end of a Performance Period.

 

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations, agreements, guidelines and
instruments for the administration of the Plan as the Committee deems necessary,
desirable or appropriate in accordance with the Bylaws of the Company.

 

(d)          Limited Liability. To the maximum extent permitted by law, no
member of the Board or Committee or a Committee Delegate shall be liable for any
action taken or decision made in good faith relating to the Plan or any Award
thereunder.

 

(e)          Indemnification. The members of the Board and Committee and any
Committee Delegate shall be indemnified by the Company in respect of all their
activities under the Plan in accordance with the procedures and terms and
conditions set forth in the certificate of incorporation and bylaws of the
Company as in effect from time to time. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Company’s certificate of incorporation and
bylaws, as a matter of law, or otherwise.

 

(f)          Effect of Committee’s Decision. All actions taken and decisions and
determinations made by the Committee or a Committee Delegate on all matters
relating to the Plan pursuant to the powers vested in it hereunder shall be in
the Committee’s or Committee Delegate’s sole and absolute discretion and shall
be conclusive and binding on all parties concerned, including the Company, its
stockholders, any Participants in the Plan and any other employee of the
Company, and their respective successors in interest.

 

 7 

 

 

4.Stock Available Under the Plan; Maximum Awards

 

(a)          Stock Available Under the Plan.

 

(i)          Subject to adjustments as provided in Section 14 of the Plan, the
aggregate number of shares of Stock with respect to which Awards may be issued
under the Plan shall not exceed seven and one-half percent (7.5%) of the
Company’s outstanding shares of Stock immediately prior to the time the
stockholders of the Company approve this Plan. For the avoidance of doubt, to
the extent that shares subject to an outstanding Award granted under the Plan
are not issued or delivered by reason of (i) the expiration, termination,
cancellation or forfeiture of such Award or (ii) the settlement of such Award in
cash, then except to the extent prohibited by law or applicable listing or
regulatory requirements, such shares shall again be available for Awards under
the Plan, other than for grants of Incentive Stock Options. Notwithstanding
anything in this Section 4(a)(i) to the contrary, shares subject to an Award may
not be made available for issuance under this Plan if such shares are: (i)
shares used to pay the exercise price of an Option, (ii) shares delivered to or
withheld by the Company to pay withholding taxes related to an Award under the
Plan or (iii) shares repurchased on the open market with the proceeds of an
Option exercise.

 

(ii)         Shares to be delivered under this Plan shall be made available from
authorized and unissued shares, authorized and issued shares reacquired and held
as treasury shares or otherwise, shares of Stock purchased on the open market or
a combination thereof.

 

(b)          Maximum Awards to Participants. Subject to adjustment as provided
in Section 14, the following Award limitations shall apply with respect to each
Participant: (a) the maximum number of shares of Stock with respect to which
Options or SARs may be granted during any fiscal year of the Company to any
Participant shall be equal to one and one-half percent (1.5%) of the Company’s
outstanding shares of Stock immediately prior to the time the stockholders of
the Company approve this Plan, (b) the maximum number of shares of Stock with
respect to which Awards intended to qualify as Performance Awards and
denominated in shares of Stock that may be granted (counted at target amount
granted) during any fiscal year of the Company to any Participant shall be equal
to one and one-half percent (1.5%) of the Company’s outstanding shares of Stock
immediately prior to the time the stockholders of the Company approve this Plan,
and (c) the maximum amount payable to a Participant under any Cash Award
intended to qualify as a Performance Award granted for any Performance Period
shall not exceed $2,000,000.

 

(c)          Maximum Awards to Non-Employee Directors. The aggregate grant date
fair value of shares of Stock that may be granted during any fiscal year of the
Company to any non-employee director, together with any cash fees paid (under
the Plan or otherwise) to such non-employee director shall not exceed a total
value of $500,000.

 

 8 

 

 

5.Participation

 

Participation in the Plan shall be open to all officers, employees, directors
and consultants of the Company, or of any Subsidiary or Affiliate of the
Company, as may be selected by the Committee from time to time. Notwithstanding
the foregoing, participation in the Plan with respect to Awards of Incentive
Stock Options shall be limited to employees of the Company or of any Subsidiary
of the Company.

 

Awards may be granted to such Participants and for or with respect to such
number of shares of Stock as the Committee shall determine, subject to the
limitations in Section 4 of the Plan. A grant of any type of Award made in any
one year to a Participant shall neither guarantee nor preclude a further grant
of that or any other type of Award to such person in that year or subsequent
years.

 

6.Stock Options

 

Subject to the other applicable provisions of the Plan, the Committee may from
time to time grant to Participants Awards of Non-Statutory Stock Options and/or
Incentive Stock Options. The Options granted under the Plan shall be subject to
the following terms and conditions.

 

 

(a)          Grant of Option. The grant of an Option shall be evidenced by an
Award Agreement, executed by the Company and the Participant, stating the number
of shares of Stock subject to the Option evidenced thereby, the exercise price
and the terms and conditions of such Option, in such form as the Committee may
from time to time determine.

 

(b)          Exercise Price. The price per share payable upon the exercise of
each Option shall be determined by the Committee but shall be no less than one
hundred percent (100%) of the Fair Market Value of the Stock on the Grant Date.

 

(c)          Payment. Options may be exercised in whole or in part by payment of
the exercise price of the Stock to be acquired in accordance with the provisions
of the Award Agreement, and/or such rules and regulations as the Committee may
have prescribed, and/or such determinations, orders, or decisions as the
Committee may have made.

 

Payment may be made in cash (or cash equivalents acceptable to the Committee)
or, if provided in the Award Agreement and permitted by applicable law, in
shares of Stock which have been held by Participant or which would otherwise be
issuable to Participant on exercise, or a combination of cash and such Stock, or
by such other means as the Committee may prescribe. The Fair Market Value of
Stock delivered on exercise of Options shall be determined as of the date of
exercise.

 

The Committee, subject to such limitations as it may determine, may authorize
payment of the exercise price, in whole or in part, by delivery of a properly
executed exercise notice, together with irrevocable instructions, to: (i) a
brokerage firm to deliver promptly to the Company the aggregate amount of sale
or loan proceeds to pay the exercise price and any withholding tax obligations
that may arise in connection with the exercise, and (ii) the Company to deliver
the certificates for such purchased Stock directly to such brokerage firm.

 

 9 

 

 

(d)          Term of Options. The term during which each Option may be exercised
shall be determined by the Committee; provided, however, that in no event shall
an Option be exercisable more than ten (10) years from the date it is granted.
Prior to the exercise of the Option and delivery of the Stock certificates
represented thereby, the Participant shall have none of the rights of a
stockholder with respect to any Stock represented by an outstanding stock
option.

 

(e)          Restrictions on Incentive Stock Options. Incentive Stock Option
Awards granted under the Plan shall comply in all respects with Section 422 of
the Code and, as such, shall meet the following additional requirements:

 

(i)          Grant Date. An Incentive Stock Option must be granted within ten
(10) years of the earlier of the Plan’s adoption by the Board or approval by the
Company’s stockholders.

 

(ii)         Exercise Price and Term. The exercise price of an Incentive Stock
Option shall not be less than one hundred percent (100%) of the Fair Market
Value of the Stock on the date the Incentive Stock Option is granted and the
term of the Incentive Stock Option shall not exceed ten (10) years. Also, the
exercise price of any Incentive Stock Option granted to a Participant who owns
(within the meaning of Section 422(b)(6) of the Code, after the application of
the attribution rules in Section 424(d) of the Code) more than ten percent (10%)
of the total combined voting power of all classes of shares of Stock of the
Company or any Subsidiary of the Company shall be not less than one hundred ten
percent (110%) of the Fair Market Value of the Stock on the grant date and the
term of such Incentive Stock Option shall not exceed five (5) years.

 

(iii)        Maximum Grant. The aggregate Fair Market Value (determined as of
the Grant Date) of Stock of the Company with respect to which all Incentive
Stock Options first become exercisable by any Participant in any calendar year
under this or any other plan of the Company and any Subsidiaries may not exceed
One Hundred Thousand Dollars ($100,000) or such other amount as may be permitted
from time to time under Section 422 of the Code. To the extent that such
aggregate Fair Market Value shall exceed One Hundred Thousand Dollars
($100,000), or other applicable amount, such portion of the Incentive Stock
Option shall be treated as a Non-Statutory Stock Option. In such case, the
Company may designate the shares of Stock that are to be treated as Stock
acquired pursuant to the exercise of an Incentive Stock Option.

 

(iv)        Participant. Incentive Stock Options shall only be issued to
employees of the Company or of a Subsidiary of the Company.

 

(v)         Designation. No stock option shall be an Incentive Stock Option
unless so designated by the Committee at the time of grant or in the Award
Agreement evidencing such intent.

 

(vi)        Stockholder Approval. No Option issued under the Plan shall be an
Incentive Stock Option unless the Plan is approved by the stockholders of the
Company within twelve (12) months of its adoption by the Board in accordance
with the Bylaws of the Company and governing law relating to such matters.

 

 10 

 

 

(f)          Other Terms and Conditions. Award Agreements for any Option may
contain such other provisions, not inconsistent with the provisions of the Plan,
as the Committee shall determine appropriate from time to time.

 

7.Restricted Stock and Restricted Stock Units

 

(a)          In General. Subject to the other applicable provisions of the Plan
and applicable law, the Committee may at any time and from time to time grant
Restricted Stock or Restricted Stock Units to Participants, in such amounts and
subject to such vesting conditions, other restrictions and conditions for the
lapse of restrictions as it determines. Unless determined otherwise by the
Committee, Participants receiving Restricted Stock or Restricted Stock Units are
not required to pay the Company cash consideration to receive the corresponding
Stock (except as may be required for applicable tax withholding).

 

(b)          Vesting Conditions and Other Restrictions. Each Award for
Restricted Stock and Restricted Stock Units shall be evidenced by an Award
Agreement that specifies the applicable vesting conditions and other
restrictions, if any, on such Award, the duration of such restrictions, and the
time or times at which such restrictions shall lapse with respect to all or a
specified number of the shares of Stock that are part of the Award.

 

(c)          Stock Issuance and Stockholder Rights.

 

(i)          Restricted Stock. Stock certificates with respect to Stock granted
pursuant to a Restricted Stock Award shall be issued, and/or Stock shall be
registered, in the Participant’s name at the time of grant of the Restricted
Stock Award, subject to forfeiture if the Restricted Stock does not vest or
other restrictions do not lapse. Any Stock certificates shall bear an
appropriate legend with respect to the restrictions applicable to such
Restricted Stock Award and the Participant will be required to deposit the
certificates with the Company during the period of any restriction thereon and
to execute a blank stock power or other instrument of transfer therefor. Except
as otherwise provided by the Committee, during the period of restriction
following issuance of Restricted Stock certificates, the Participant shall have
all of the rights of a holder of Stock, including but not limited to the rights
to receive dividends (or amounts equivalent to dividends) and to vote with
respect to the Restricted Stock. The Committee, in its discretion, may provide
in the Award Agreement that any dividends or distributions paid with respect to
Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same restrictions as the Restricted Stock to which such dividends
or distributions relate.

 

 11 

 

 

(ii)         Restricted Stock Units. For the shares of Stock subject to a
Restricted Stock Unit that the Committee elects to settle in stock, Stock shall
be registered in the Participant’s name upon vesting and lapse of any other
restrictions with respect to the issuance of Stock under such Award. The
Participant will not be entitled to vote such Stock or to any of the other
rights of stockholders during the period prior to the registration of the Stock.
An Award of Restricted Stock Units may provide the Participant with the right to
receive Dividend Equivalents while the Award is outstanding, and an Award may be
settled in cash or Stock, all as determined by the Committee and set forth in
the Award Agreement. Unless otherwise determined by the Committee with respect
to a particular Award (and set forth in the Award Agreement), each outstanding
Restricted Stock Unit that is entitled to receive Dividend Equivalents while the
Award is outstanding shall accrue such Dividend Equivalents, deferred as
equivalent amounts of additional Restricted Stock Units, and such amounts shall
be paid only when and if the Restricted Stock Unit (on which such Dividend
Equivalents were accrued) vests and becomes payable. If the Committee determines
to provide for the current payment of Dividend Equivalents with respect to Stock
subject to the Award, the terms and conditions of such payment shall be set
forth in the Award Agreement and shall be structured in compliance with Section
409A of the Code. To the extent that a Restricted Stock Unit does not vest or is
otherwise forfeited, any accrued and unpaid Dividend Equivalents shall be
forfeited. Amounts payable or distributable (including Dividend Equivalents that
are payable with respect to such Restricted Stock Units) shall be made or
distributed within thirty (30) days after the Participant’s rights to such
payments vest. In the event the Award provides for partial vesting over multiple
years, amounts payable or distributable with respect to the Award (including
Dividend Equivalents that are payable with respect to such Restricted Stock
Units) shall be made or distributed within thirty (30) days after vesting
occurs, except as otherwise provided in an Award Agreement.

 

8.Stock Appreciation Rights

 

(a)          Award of Stock Appreciation Rights. Subject to the other applicable
provisions of the Plan, the Committee may at any time and from time to time
grant Stock Appreciation Rights (“SARs”) to Participants, either on a
free-standing basis (without regard to or in addition to the grant of an Option)
or on a tandem basis (related to the grant of an underlying Option), as it
determines. SARs granted in tandem with or in addition to an Option may be
granted at the same time as the stock option; provided, however, that a tandem
SAR shall not be granted with respect to any outstanding Incentive Stock Option
Award without the consent of the Participant. SARs shall be evidenced by Award
Agreements, executed by the Company and the Participant, stating the number of
shares of Stock subject to the SAR evidenced thereby and the terms and
conditions of such SAR, in such form as the Committee may from time to time
determine. The term during which each SAR may be exercised shall be determined
by the Committee. In no event shall a SAR be exercisable more than ten (10)
years from the date it is granted. The Participant shall have none of the rights
of a stockholder with respect to any Stock represented by a SAR prior to
exercise of the SAR.

 

(b)          Restrictions of Tandem SARs. No Incentive Stock Option may be
surrendered in connection with the exercise of a tandem SAR unless the Fair
Market Value of the Stock subject to the Incentive Stock Option is greater than
the exercise price for such Incentive Stock Option. SARs granted in tandem with
Options shall be exercisable only to the same extent and subject to the same
conditions as the Options related thereto are exercisable. The Committee may, in
its discretion, prescribe additional conditions to the exercise of any such
tandem SAR.

 

(c)          Amount of Payment upon Exercise of SARs. A SAR shall entitle the
Participant to receive, subject to the provisions of the Plan and the Award
Agreement, a payment having an aggregate value equal to the product of (i) the
excess of (A) the Fair Market Value of one share of Stock on the exercise date
over (B) the base price per share of Stock specified in the Award Agreement,
times (ii) the number of shares of Stock specified by the SAR, or portion
thereof, that is exercised. The base price per share specified in the Award
Agreement shall not be less than the Fair Market Value of a share of Stock on
the Grant Date. In the case of exercise of a tandem SAR, such payment shall be
made in exchange for the surrender of the unexercised related Option (or any
portion or portions thereof which the Participant from time to time determines
to surrender for this purpose).

 

 12 

 

 

(d)          Form of Payment upon Exercise of SARs. Payment by the Company of
the amount receivable upon any exercise of a SAR shall be made by the delivery
of the number of whole shares of Stock determined by dividing the amount payable
under the SAR by the Fair Market Value of a share of Stock on the exercise date,
or in cash. The amount equivalent in value to any fractional share will be paid
out currently in cash.

 

9.Unrestricted Stock and Dividend Equivalents

 

(a)          Grant or Sale of Unrestricted Stock. Subject to the limitations
contained in Section 4, the Committee in its discretion may grant or sell to any
Participant shares of Stock free of any restrictions under the Plan
(“Unrestricted Stock”) at a purchase price determined by the Committee. Shares
of Unrestricted Stock may be granted or sold as described in the preceding
sentence in respect of past services or other valid consideration.

 

(b)          Restrictions on Transfers. The right to receive Unrestricted Stock
may not be sold, assigned, transferred, pledged or otherwise encumbered, other
than by will or the laws of descent and distribution.

 

(c)          Dividend Equivalents. The Committee may, in its sole discretion,
award dividend equivalents in connection with the grant of other types of Awards
hereunder, or as separate Awards hereunder, subject to the terms of the
applicable Award Agreement.

 

10.Performance Awards

 

(a)          In General. The Committee, in its discretion, may establish
Performance Measures for selected Participants and authorize the granting,
vesting, payment and/or delivery of Performance Awards in the form of Options,
Restricted Stock, Restricted Stock Units (which shall be referred to as
“Performance Shares” if granted under this Section 10), Stock Appreciation
Rights, Unrestricted Stock and/or Cash Awards to such Participants upon
achievement of such targets for Performance Measures during a Performance
Period. The Committee, in its discretion, shall determine the Participants
eligible for Performance Awards, the targets for Performance Measures to be
achieved during each Performance Period, and the type, amount, and terms and
conditions of any Performance Awards. Performance Awards may be granted either
alone or in addition to other Awards made under the Plan. Notwithstanding any
contrary provision of the Plan, in the case of an Award intended to meet the
performance-based compensation exception under Section 162(m) of the Code, the
Committee may not exercise discretion to increase the amount of the Award that
will be paid or vested.

 

 13 

 

 

(b)          Covered Employee Targets. In connection with any Performance Awards
granted to a Covered Employee which are intended to meet the performance-based
compensation exception under Section 162(m) of the Code, the Committee shall (i)
establish in the applicable Award Agreement the specific targets relative to the
Performance Measures which must be attained before the respective Performance
Award is granted, vests, or is otherwise paid or delivered, (ii) provide in the
applicable Award Agreement the method for computing the portion of the
Performance Award which shall be granted, vested, paid and/or delivered if the
target or targets are attained in full or part, and (iii) at the end of the
relevant Performance Period and prior to any such grant vesting or being paid or
delivered certify the extent to which the applicable target or targets were
achieved and whether any other material terms were in fact satisfied. The
specific targets and the method for computing the portion of such Performance
Award which shall be granted, vested, paid or delivered to any Covered Employee
shall be established by the Committee prior to the earlier to occur of (A)
ninety (90) days after the commencement of the Performance Period to which the
Performance Measure applies and (B) the lapse of twenty-five percent (25%) of
the Performance Period and in any event while the outcome is substantially
uncertain. In interpreting Plan provisions applicable to Performance Measures
and Performance Awards which are intended to meet the performance-based
compensation exception under Section 162(m) of the Code, it is the intent of the
Plan to conform with the standards of Section 162(m) of the Code and Treasury
Regulations Section 1.162-27(e)(2), and the Committee in interpreting the Plan
shall be guided by such provisions. In the event that applicable tax and/or
securities laws change to permit the Committee discretion to alter the
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval.

 

(c)          Nonexclusive Provision. Notwithstanding this Section 10, the
Committee may authorize the granting, vesting, payment and/or delivery of
Performance Awards based on performance measures other than the Performance
Measures and performance periods other than the Performance Periods to employees
who are not Covered Employees or to Covered Employees to the extent such Awards
are not intended to meet the performance-based compensation exception under
Section 162(m) of the Code and in such case waive the deadlines for establishing
performance measures under Subsection (b) above. Moreover, to the extent
applicable, an Award may be structured to comply with the transitional relief
described in Section 1.162-27(f)(4) of the Treasury Regulations, to the extent
such relief as available.

 

11.Cash Awards

 

Subject to the other applicable provisions of the Plan and applicable law, the
Committee may at any time and from time to time grant Cash Awards to
Participants, in such amounts and subject to such vesting conditions, other
restrictions and conditions for the lapse of restrictions as it determines. Each
Cash Award shall be evidenced by an Award Agreement that specifies the
applicable vesting conditions and other restrictions, if any, on such Award,
payment terms, the duration of such restrictions, and the time or times at which
such restrictions shall lapse. Unless otherwise determined by the Committee and
set forth in an Award Agreement, all earned and vested Cash Awards shall be paid
in the year following the end of the Performance Period, provided that payment
is no later than March 15th of such year.

 

12.Tax Withholding

 

(a)          Withholding by the Company; Payment by Participant. The Company and
its Subsidiaries and Affiliates shall, to the extent permitted by law, have the
right to deduct any Federal, state or local taxes of any kind required by law to
be withheld from any payment of any kind due to the Participant under the Plan
or with respect to any compensation owed by the Company or any of its
Subsidiaries to Affiliates to the Participant. Each Participant shall, no later
than the date as of which the value of an Award or of any Stock or other amounts
received thereunder first becomes includable in the gross income of the
Participant for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of any Federal,
state or local taxes of any kind required by law to be withheld with respect to
such income.

 

 14 

 

 

(b)          Payment in Shares. A Participant may elect, with the consent of the
Committee, to have such tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from shares of Stock to be
issued pursuant to an Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy up to the
maximum withholding amount due with respect to such Award, (ii) transferring to
the Company shares of Stock that have been purchased by the Participant on the
open market or have been beneficially owned by the Participant and are not then
subject to restrictions under any Company plan and with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due, or (iii) any combination thereof subject to compliance
with any applicable securities laws. The Award Agreement may also provide that
all tax withholding obligations will be satisfied, in whole or in part, by the
Company withholding from shares of Stock to be issued pursuant to an Award that
number of shares having an aggregate Fair Market Value (as of the date the
withholding is effected) required to satisfy up to the maximum withholding
amounts due with respect to such Award.

 

(c)          Notice of Disqualifying Disposition. Each holder of an Incentive
Stock Option shall agree to notify the Company in writing immediately after
making a disqualifying disposition (as defined in Section 421(b) of the Code) of
any Stock purchased upon exercise of an Incentive Stock Option.

 

13.Transferability

 

No Option, SAR or unvested Award granted under the Plan shall be transferable by
a Participant otherwise than by will or the laws of descent and distribution.
Unless otherwise determined by the Committee in accordance with the provisions
of the immediately preceding sentence, an Option or SAR may be exercised during
the lifetime of the Participant only by the Participant or, during the period
the Participant is under a legal disability, by the Participant’s guardian or
legal representative. Notwithstanding the foregoing, with the Committee’s
permission expressed in the Award Agreement or otherwise, any Award may, in the
Committee’s sole discretion, be transferable by gift or domestic relations order
to (i) the Participant’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, daughter-in-law, son-in-law, brother-in-law or sister-in-law,
including adoptive relationships (such persons, “Family Members”), (ii) a
corporation, partnership, limited liability company or other business entity
whose only stockholders, partners or members, as applicable are the Participant
and/or Family Members, or (iii) a trust in which the Participant and/or Family
Members have all of the beneficial interests, and subsequent to any such
transfer any Award may be exercised by any such transferee. Notwithstanding any
of the preceding in this Section 13, under no circumstances will a Participant
be permitted to transfer an Option to a third-party financial institution
without prior stockholder approval.

 

 15 

 

 

14.Adjustments; Business Combinations

 

(a)          Adjustments. In the event of a reclassification, recapitalization,
stock split, reverse stock split, stock dividend, combination of shares or other
similar event, the maximum number and kind of shares reserved for issuance or
with respect to which Awards may be granted under the Plan as provided in
Section 4 shall be adjusted to reflect such event, and the Committee shall make
such adjustments as it deems appropriate and equitable in the number, kind and
price of shares covered by outstanding Awards made under the Plan, and in any
other matters that relate to Awards and that are affected by the changes in the
shares referred to above.

 

(b)          Change in Control. In the event of any proposed Change in Control,
the Committee shall take such action as it deems appropriate and equitable to
effectuate the purposes of this Plan and to protect the Participants, which
action may include, without limitation, any one or more of the following to the
extent permitted by Section 409A of the Code: (i) acceleration of vesting; (ii)
acceleration or change of the exercise and/or expiration dates of any Award to
require that settlement be made, if at all, prior to the Change in Control;
(iii) cancellation of any Award upon payment to the holder in cash of the Fair
Market Value of the Stock subject to such Award as of the date of (and, to the
extent applicable, as established for purposes of) the Change in Control, less
the aggregate exercise price, if any, of the Award; and (iv) in any case where
equity securities of another entity are proposed to be delivered in exchange for
or with respect to Stock of the Company, arrangements to have such other entity
replace the Awards granted hereunder with awards with respect to such other
securities, with appropriate adjustments in the number of shares subject to, and
the exercise prices under, the Award. In the case of any Option or Stock
Appreciation Right with an exercise price or base price that equals or exceeds
the price to paid for a share of Stock in connection with the Change in Control,
the Committee may cancel the Option or Stock Appreciation Right without the
payment of consideration therefor.

 

(c)          Dissolution and Liquidation. In the event the Company dissolves and
liquidates (other than pursuant to a plan of merger or reorganization), then, to
the extent permitted under Section 409A of the Code, each Participant shall have
the right to exercise his or her vested, outstanding Options and Stock
Appreciation Rights and to require payment in cash or registration in
Participant’s name of the Stock (as elected by the Committee), under any vested,
outstanding Restricted Stock Unit Awards, at any time up to the effective date
of such liquidation and dissolution, upon which date all Awards under the Plan
shall terminate.

 

(d)          Other Adjustments. The Committee is authorized to make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in the preceding paragraphs of this Section 14) affecting
the Company, or the financial statements of the Company or any Subsidiary or
Affiliate, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

 

 16 

 

 

Except as hereinbefore expressly provided, issuance by the Company of stock of
any class or securities convertible into stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warranty to
subscribe therefor, or upon conversion of stock or obligations of the Company
convertible into such stock or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Stock subject to Awards
theretofore granted or the purchase price per share of Stock subject to Awards.

 

15.Termination and Amendment

 

(a)          Amendment or Termination by the Board. The Board, without further
approval of the stockholders, may amend or terminate the Plan or any portion
thereof at any time, except that no amendment shall become effective without
prior approval of the stockholders of the Company to increase the number of
shares of Stock subject to the Plan or if stockholder approval is required under
the terms of the Plan or is necessary to comply with any tax or regulatory
requirement or rule of any exchange or national automated quotation system upon
which the Stock is listed or quoted (including for this purpose stockholder
approval that is required for continued compliance with Rule 16b-3) or
stockholder approval that is required to enable the Committee to grant Incentive
Stock Options pursuant to the Plan.

 

(b)          Amendments by the Committee. The Committee shall be authorized to
make minor or administrative amendments to the Plan as well as amendments to the
Plan that may be dictated by requirements of U.S. federal or state laws
applicable to the Company or that may be authorized or made desirable by such
laws. The Committee may amend any outstanding Award in any manner as provided in
Section 3(c) and to the extent that the Committee would have had the authority
to make such Award as so amended.

 

(c)          Approval of Participants. No amendment to the Plan or any Award may
be made that would materially adversely affect any outstanding Award previously
made under the Plan without the written approval of the Participant.

 

16.Non-Guarantee of Employment

 

Nothing in the Plan or in any Award Agreement thereunder shall confer any right
on an employee to continue in the employ of the Company or any Subsidiary or
Affiliate or shall interfere in any way with the right of the Company or any
Subsidiary or Affiliate to terminate an employee at any time.

 

17.Termination of Relationship

 

For purposes of maintaining a Participant’s continuous status as an employee and
accrual of rights under any Award, transfer of an employee among the Company and
the Company’s Subsidiaries or Affiliates shall not be considered a Termination
of Relationship. Nor shall it be considered a Termination of Relationship for
such purposes if an employee is placed on military or sick leave or such other
leave of absence that is considered as continuing intact the employment
relationship; in such a case, the employment relationship shall be continued
until the date when an employee’s right to reemployment shall no longer be
guaranteed either by law or contract. In the case of non-employee directors or
consultants, references in this Plan or an Award to “termination of employment”
or other similar terms shall be deemed to refer to a cessation of the service
provider relationship.

 

 17 

 

 

18.Written Agreement

 

Each Award Agreement entered into between the Company and a Participant with
respect to an Award granted under the Plan shall incorporate the terms of this
Plan and shall contain such provisions, consistent with the provisions of the
Plan, as may be established by the Committee.

 

19.Non-Uniform Determinations

 

The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive Awards, the form, amount and time of
such Awards, the terms and provisions of such Awards and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan, whether
or not such persons are similarly situated.

 

20.Limitation on Benefits

 

With respect to persons subject to Section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3. To the extent any provision of the Plan or action by the Committee fails
to so comply, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.

 

21.Compliance with Securities and Other Laws

 

Any Stock certificates for shares issued pursuant to this Plan may bear a legend
restricting transferability of the Stock unless such shares are registered or an
exemption from registration is available under the Securities Act and applicable
securities laws of the states of the U.S. The Company may notify its transfer
agent to stop any transfer of Stock not made in compliance with these
restrictions. Stock shall not be issued with respect to an Award granted under
the Plan unless the exercise of such Award and the issuance and delivery of
Stock certificates for such shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act,
the Exchange Act, the rules and regulations promulgated thereunder and the
requirements of any national securities exchange or Nasdaq System upon which the
Stock may then be listed or quoted, and shall be further subject to the approval
of counsel for the Company with respect to such compliance to the extent such
approval is sought by the Committee.

 

 18 

 

 

22.Clawbacks; Forfeitures

 

Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any company policy or arrangement, law, government regulation or
stock exchange listing requirement, will be subject to cancellation, deductions,
forfeitures and clawbacks as may be required to be made pursuant to such policy
or arrangement, law, government regulation or stock exchange listing requirement
(including on a retroactive basis). The Committee may also provide in an Award
Agreement that if the Participant receives any amount in excess of what the
Participant should have received under the terms of the Award for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or other administrative error), all as determined by the Committee
in its sole discretion, then the Participant shall be required to promptly repay
any such excess amount to the Company.

 

23.No Trust or Fund Created

 

Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and a
Participant or any other person. With respect to any transfer or payment not yet
made to a Participant pursuant to an Award, the obligation of the Company shall
be interpreted solely as an unfunded contractual obligation to make such
transfer or payment in the manner and under the conditions prescribed under the
written instrument evidencing the Award. Any shares of Stock or other assets set
aside with respect to an Award shall be subject to the claims of the Company’s
general creditors, and no person other than the Company shall, by virtue of an
Award, have any interest in such shares or assets. In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
Company’s obligations to deliver Stock or make payments with respect to Awards
hereunder, provided that the existence of such trusts or other arrangements is
consistent with the provisions of this Section 23. In no event shall any assets
set aside (directly or indirectly) with respect to an Award be located or
transferred outside the United States.

 

24.No Limit on Other Compensation Arrangements

 

Nothing contained in the Plan shall prevent the Company or any Subsidiary or
Affiliate from adopting or continuing in effect other compensation arrangements
(whether such arrangements be generally applicable or applicable only in
specific cases), including without limitation the granting of Incentive Stock
Options, Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Dividend Equivalents, Unrestricted Stock Units or Cash
Awards otherwise than under the Plan.

 

25.No Restriction of Corporate Action

 

Nothing contained in the Plan shall be construed to limit or impair the power of
the Company or any Subsidiary or Affiliate to make adjustments,
reclassifications, reorganizations, or changes in its capital or business
structure, or to merge or consolidate, liquidate, sell or transfer all or any
part of its business or assets or, except as otherwise provided herein, or in an
Award Agreement, to take other actions which it deems to be necessary or
appropriate. No employee, beneficiary or other person shall have any claim
against the Company or any Subsidiary or Affiliate as a result of such action.

 

 19 

 

 

26.Construction; Governing Law

 

The Plan is generally intended to constitute an equity compensation plan that
does not provide for the deferral of compensation subject to Section 409A of the
Code and, if any provision of the Plan is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with the Plan not being
subject to the provisions of Section 409A. To the extent any Awards under the
Plan are subject to Section 409A, then no amount of “deferred compensation”
(within the meaning of Section 409A of the Code) shall be paid earlier than the
earliest date permitted under Section 409A of the Code. To the extent that an
Award is subject to the provisions of Section 409A of the Code, the provisions
of the Plan relating to such Awards, including all distributions thereunder, are
intended to comply with the provisions of Section 409A of the Code and if any
such provision is subject to more than one interpretation or construction, such
ambiguity shall be resolved in favor of the interpretation or construction which
is consistent with the Plan complying with the provisions of Section 409A. To
the extent an amount subject to Section 409A is payable upon Termination of
Relationship, such payment shall be made only if such Termination of
Relationship constitutes a Separation from Service. To the extent an amount
referred to in the preceding sentence is payable to a “specified employee”
(within the meaning of Section 409A(a)(2)(B)(i) of the Code), such payment shall
be delayed as set forth in such Code section. Any Award subject to Section 409A
that is payable in installments shall be treated as a right to receive a series
of separate payments under Section 409A and the regulations promulgated
thereunder.

 

The validity, construction and effect of the Plan, of Award Agreements entered
into pursuant to the Plan, and of any rules, regulations, determinations or
decisions made by the Board or Committee relating to the Plan or such Award
Agreements, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined in accordance with
applicable federal laws and the laws of the State of Delaware (without regard to
its choice of law provisions).

 

27.Plan Subject to Charter and Bylaws

 

This Plan is subject to the Certificate of Incorporation and Bylaws of the
Company, as they may be in effect from time to time.

 

28.Effective Date; Termination Date

 

The Plan is effective as of the date on which the Plan is approved by the
stockholders of the Company. No Award shall be granted under the Plan after the
close of business on the day immediately preceding the tenth (10th) anniversary
of the effective date of the Plan. Subject to other applicable provisions of the
Plan, all Awards made under the Plan prior to such termination of the Plan shall
remain in effect until such Awards have been satisfied or terminated in
accordance with the Plan and the terms of such Awards.

 

29.Tax Consequences of Awards/Payments

 

The Company makes no representations as to the tax consequences of any
compensation or benefits provided hereunder (including, without limitation,
under Section 409A of the Code, if applicable). A Participant is solely
responsible for any and all income, excise or other taxes imposed on the
Participant with respect to any and all compensation or other benefits provided
to the Participant pursuant to an Award under the Plan.

 

 20 

 

 

30.No Fractional Shares

 

No fractional shares of Stock shall be issued or delivered pursuant to the Plan.
The Committee shall determine whether cash, additional Awards or other
securities or property shall be issued or paid in lieu of fractional shares of
Common Stock or whether any fractional shares should be rounded, forfeited or
otherwise eliminated.

 

31.Severability

 

If any of the provisions of the Plan or any Award Agreement is held to be
invalid, illegal or unenforceable, whether in whole or in part, such provision
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions shall
not be affected thereby.

 

AmericasActive:9254969.8 

 21 

 